                                       United States Bankruptcy Court
                                         Northern District of Ohio
In re:                                                                                  Case No. 18-15976-jps
Kenneth W. Gibson                                                                       Chapter 7
Sheila A. Gibson
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0647-1           User: admin                  Page 1 of 2                   Date Rcvd: Jan 10, 2019
                               Form ID: 318                 Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2019.
db/db          +Kenneth W. Gibson,    Sheila A. Gibson,    3517 Antisdale Avenue,    Cleveland, OH 44118-2261
25685458       +Absolute Resolution,    c/o Atkins & Ogle law Office,     P.O> Box 300,    105 RiverVista Drive,
                 Buffalo, WV 25033-9445
25685459       +Aes/educaid,    Attn: Bankruptcy Dept,    Po Box 2461,    Harrisburg, PA 17105-2461
25685461       +Audi Financial services,    P.O. Box 5205,    Carol Stream, IL 60197-5205
25685464       +Bank of America,    4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
25685467       +Bestrewardcu,    21375 Alexander Ro,    Cleveland, OH 44146-5514
25685477       +Citibank/Sears,    Centralized Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
25685478       +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,      Po Box 790034,
                 St Louis, MO 63179-0034
25685480       +Citicards,    Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                 Saint Louis, MO 63179-0040
25685484       +Ctibkny/glhe,    2401 International Lane,    Madison, WI 53704-3121
25685490       +First Federal Credit Control,    Attn: Bankruptcy,     24700 Chagrin Blvd, Ste 205,
                 Cleveland, OH 44122-5662
25685491       +Glelsi/citibank N A,    2401 International Lane,    Madison, WI 53704-3121
25685497       +Navient,   Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000
25685498       +Northland Group,    PO Box 390905,   Minneapolis, MN 55439-0905
25685500       +Prosper Funding LLC,    221 Main Street,    Suite 300,    San Francisco, CA 94105-1909
25685501       +RBS Citizens Cc,    1 Citizens Dr.,    Ms: Rop 15b,    Riverside, RI 02915-3035
25685503       +South Shore Bank,    Attn: Bankruptcy,    Po Box 151,    Weymouth, MA 02188-0904
25685483      ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: Citizens Bank,      P.O. box 18204,    Bridgeport, CT 06601)
25685508       +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    Po Box 8053,    Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSSTEIN.COM Jan 11 2019 03:13:00       Sheldon Stein,    S. Stein Company LLC,
                 50 Public Square, Suite 2200,    Post Office Box 5606,     Cleveland, OH 44101-0606
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jan 10 2019 22:31:14         Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,     Suite 441,    Cleveland, OH 44114-1234
25685460       +EDI: GMACFS.COM Jan 11 2019 03:13:00       Ally Financial,    Attn: Bankruptcy Dept,
                 Po Box 380901,    Bloomington, MN 55438-0901
25685462        EDI: BANKAMER.COM Jan 11 2019 03:13:00       Bank Of America,     Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
25685468       +EDI: CAPITALONE.COM Jan 11 2019 03:13:00       Capital One,    Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
25685471       +EDI: CHASE.COM Jan 11 2019 03:13:00       Chase Card Services,     Correspondence Dept,
                 Po Box 15298,   Wilmington, DE 19850-5298
25685470       +EDI: CHASE.COM Jan 11 2019 03:13:00       Chase Card Services,     Po Box 15298,
                 Wilmington, DE 19850-5298
25685479       +EDI: CITICORP.COM Jan 11 2019 03:13:00       Citicard,    Attn: Bankruptcy,    Po Box 6500,
                 Sioux Falls, SD 57117-6500
25685485        EDI: DISCOVER.COM Jan 11 2019 03:13:00       Discover Financial,     Po Box 15316,
                 Wilmington, DE 19850
25685486       +EDI: DISCOVER.COM Jan 11 2019 03:13:00       Discover Financial,     Po Box 3025,
                 New Albany, OH 43054-3025
25685488       +EDI: DISCOVERPL Jan 11 2019 03:13:00       Discover Personal Loan,     Attn: Bankruptcy,
                 Po Box 30954,   Salt Lake City, UT 84130-0954
25685489       +E-mail/Text: bknotice@ercbpo.com Jan 10 2019 22:33:13        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
25685492        EDI: TSYS2.COM Jan 11 2019 03:13:00       Macy’s,   PO Box8058,     Mason, OH 45040-8058
25685493       +EDI: DAIMLER.COM Jan 11 2019 03:13:00       Mercedes-Benz Financial Services,      Po Box 685,
                 Roanoke, TX 76262-0685
25685499       +Fax: 407-737-5634 Jan 10 2019 23:06:05       Ocwen Loan Servicing, LLC.,     Attn: Research Dept,
                 1661 Worthington Rd., Ste 100,    West Palm Beach, FL 33409-6493
25685502       +E-mail/Text: Supportservices@receivablesperformance.com Jan 10 2019 22:34:36
                 Receivables Performance Mgmt,    Attn: Bankruptcy,     Po Box 1548,    Lynnwood, WA 98046-1548
25685504       +EDI: RMSC.COM Jan 11 2019 03:13:00       Synchrony Bank,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
25685505       +Fax: 866-311-5818 Jan 10 2019 22:36:05       Systems & Services Technologies/Best Egg,
                 Attn: Bankruptcy,    4315 Pickett Road,    Saint Joseph, MO 64503-1600
25685506       +EDI: CITICORP.COM Jan 11 2019 03:13:00       The Home Depot/CBNA,     Po Box 6497,
                 Sioux Falls, SD 57117-6497
25685507       +EDI: USBANKARS.COM Jan 11 2019 03:13:00       US BankCorp,    Attn: Bankruptcy,     Po Box 5229,
                 Cincinnati, OH 45201-5229
25685510       +E-mail/Text: vci.bkcy@vwcredit.com Jan 10 2019 22:33:25        Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    Po Box 3,   Hillboro, OR 97123-0003
25685512        EDI: WFFC.COM Jan 11 2019 03:13:00       Wells Fargo Hm Mortgag,     8480 Stagecoach Cir,
                 Frederick, MD 21701
25685511       +E-mail/Text: jennifer.galan@wellsfargo.com Jan 10 2019 22:33:58         Well Fargo Home Mortgage,
                 4101 Wiseman Blvd #MC-T,    San Antonio, TX 78251-4200
25685513       +E-mail/Text: BKRMailOps@weltman.com Jan 10 2019 22:33:20        Weltman, Weinbert & Reis,
                 323 W. Lakeside Ave, 2nd Floor,    Cleveland, OH 44113-1009


        18-15976-jps      Doc 29     FILED 01/12/19       ENTERED 01/13/19 00:22:21            Page 1 of 4
District/off: 0647-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 10, 2019
                                      Form ID: 318                       Total Noticed: 43


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 24

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Bank of America, N.A.
cr                 Deutsche Bank National Trust Company, as Trustee f
cr                 Specialized Loan Servicing LLC
cr                 Wells Fargo Bank, N.A.
25685465           Bestrewardcu
25685466           Bestrewardcu
25685463*        ++BANK OF AMERICA,    PO BOX 982238,   EL PASO TX 79998-2238
                  (address filed with court: Bank Of America,     Attn: Bankruptcy,    Po Box 982238,
                    El Paso, TX 79998)
25685469*         +Capital One,   Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
25685472*         +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
25685473*         +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
25685474*         +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
25685475*         +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
25685476*         +Chase Card Services,    Correspondence Dept,   Po Box 15298,    Wilmington, DE 19850-5298
25685481*         +Citicards,   Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                    Saint Louis, MO 63179-0040
25685482*         +Citicards,   Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                    Saint Louis, MO 63179-0040
25685487*         +Discover Financial,    Po Box 3025,   New Albany, OH 43054-3025
25685494*         +Mercedes-Benz Financial Services,    Po Box 685,   Roanoke, TX 76262-0685
25685495*         +Mercedes-Benz Financial Services,    Po Box 685,   Roanoke, TX 76262-0685
25685496*         +Mercedes-Benz Financial Services,    Po Box 685,   Roanoke, TX 76262-0685
25685509*         +Visa Dept Store National Bank/Macy’s,    Attn: Bankruptcy,    Po Box 8053,   Mason, OH 45040-8053
                                                                                                TOTALS: 6, * 14, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 9, 2019 at the address(es) listed below:
              Alison Anne Gill    on behalf of Creditor    Specialized Loan Servicing LLC
               alison.gill@ohiolaws.com, sara.weaver@ohiolaws.com
              Philip R. Fine    on behalf of Debtor Kenneth W. Gibson pfine333@aol.com
              Philip R. Fine    on behalf of Debtor Sheila A. Gibson pfine333@aol.com
              Sarah E. Barngrover    on behalf of Creditor    Bank of America, N.A. amps@manleydeas.com
              Sheldon Stein     ssteindocs@gmail.com,
               sstein@ecf.epiqsystems.com;sheldon@steintrustee.com;kristine@steintrustee.com
              Stephen R. Franks    on behalf of Creditor    Deutsche Bank National Trust Company, as Trustee for
               HSI Asset Loan Obligation Trust 2007-WF1, Mortgage Pass-Through Certificates, Series 2007-WF1
               amps@manleydeas.com
              Stephen R. Franks    on behalf of Creditor    Bank of America, N.A. amps@manleydeas.com
              Stephen R. Franks    on behalf of Creditor    Wells Fargo Bank, N.A. amps@manleydeas.com
                                                                                              TOTAL: 8




          18-15976-jps          Doc 29       FILED 01/12/19            ENTERED 01/13/19 00:22:21                    Page 2 of 4
Information to identify the case:
Debtor 1              Kenneth W. Gibson                                            Social Security number or ITIN   xxx−xx−9883
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Sheila A. Gibson                                             Social Security number or ITIN   xxx−xx−0122
(Spouse, if filing)
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 18−15976−jps



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Kenneth W. Gibson                                              Sheila A. Gibson


           1/9/19                                                          By the court: JESSICA E. PRICE SMITH
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1




     18-15976-jps                  Doc 29         FILED 01/12/19       ENTERED 01/13/19 00:22:21               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   18-15976-jps        Doc 29      FILED 01/12/19      ENTERED 01/13/19 00:22:21          Page 4 of 4
